     Case 2:19-cv-00696-JAM-EFB Document 22 Filed 05/05/20 Page 1 of 6


 1   KATHERINE F. WENGER / CA SB #223045
     DAVID M. MARCHIANO / CA SB# 264809
 2   BROWN, GEE & WENGER LLP
 3   200 Pringle Avenue, Suite 400
     Walnut Creek CA 94596
 4   Telephone: (925) 943-5000
     Facsimile: (925) 933-2100
 5   kwenger@bgwcounsel.com
     dmarchiano@bgwcounsel.com
 6
     Attorneys for Plaintiff
 7   GROVE WAY INVESTMENTS, LLC
 8
     SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
 9     A Limited Liability Partnership
       Including Professional Corporations
10   ERINN M. CONTRERAS, Cal. Bar No. 244563
     DANIEL S. MAROON, Cal. Bar No. 297900
11   Four Embarcadero Center, 17th Floor
     San Francisco, California 94111-4109
12   Telephone:    415.434.9100
     Facsimile:    415.434.3947
13   E mail        econtreras@sheppardmullin.com
                   dmaroon@sheppardmullin.com
14
     Attorneys for Defendant
15   CENTENE MANAGEMENT COMPANY, LLC
16
                                UNITED STATES DISTRICT COURT
17
                               EASTERN DISTRICT OF CALIFORNIA
18

19
        GROVE WAY INVESTMENTS, LLC, a                    CASE NO. 2:19-cv-00696-JAM-EFB
20      California limited liability company,
21                           Plaintiff,                 STIPULATION AND ORDER TO
                                                        EXTEND DISCOVERY AND RELATED
22      v.                                              DEADLINES
23      CENTENE MANAGEMENT COMPANY,
        LLC, a Wisconsin limited liability company,
24      and DOES 1 through 20, inclusive,
25                           Defendants.
26        AND RELATED COUNTERCLAILM
27

28                                                -1-
     SMRH:4851-1082-9499.3
     Case 2:19-cv-00696-JAM-EFB Document 22 Filed 05/05/20 Page 2 of 6


 1            WHEREAS, on June 21, 2019, the Court issued a Status (Pre-Trial Scheduling) Order
 2   (“Scheduling Order”) setting various deadlines, hearing dates and trial (ECF NO. 10);
 3            WHEREAS, the Parties previously stipulated to and the Court approved orders (i)
 4   extending the discovery cut-off deadline in this matter from May 1, 2020 until May 15, 2020
 5   (ECF NO. 13), and (ii) extending the discovery cut-off deadline to June 5, 2020 (ECF No. 17)
 6   which is the current discovery cut-off deadline;
 7            WHEREAS, on March 16, 2020, due to the spread and threat of the COVID-19 virus,
 8   Alameda County, Contra Costa County, Marin County, San Francisco County, Santa Clara
 9   County and Santa Cruz County issued orders requiring the sheltering in place and non-operation
10   of all non-essential individuals/businesses. While these orders initially were set to expire on
11   May 3, 2020, on or around April 29, 2020, each of these counties extended these orders until on
12   or around May 31, 2020;
13            WHEREAS, on March 19, 2020 Sacramento County, as well as the State of California,
14   issued similar shelter in place orders, with the Sacramento County order currently set to expire
15   on May 22, 2020 and the State of California order still in place with no set expiration date. The
16   County Shelter in Place orders referenced above, along with the State of California Shelter in
17   Place Order are hereinafter referred to collectively as the “Shelter in Place Orders”;
18            WHEREAS, Plaintiff’s principal, Plaintiff’s counsel, Defendant’s counsel and many
19   potential third party witnesses in this matter reside/are located in California, including in the
20   counties referenced above;
21            WHEREAS, given the Shelter in Place Orders, the challenge such orders have posed and
22   continue to pose to the completion of discovery, and the impact on the other deadlines set forth
23   in the Scheduling Order (ECF No. 10), the Parties stipulate and agree, through their counsel of
24   record, to extend various deadlines and dates set forth in ECF No. 10 & 17 as follows:
25

26
                                                                                                         1
27
     STIP. & [PROPOSED] ORDER RE: EXTENSION OF DISCOVERY DEADLINE
28                                                    -1-
     SMRH:4851-1082-9499.3
     Case 2:19-cv-00696-JAM-EFB Document 22 Filed 05/05/20 Page 3 of 6


 1
      Description                 Current Deadline/Date           New Deadline/Date
 2
      Completion of               June 5, 2020                    July 2, 2020
 3
      Discovery
 4
      Dispositive Motion          June 16, 2020                   July 14, 2020
 5
      Filing Date
 6
      Hearing on Dispositive      July 14, 2090 1:30 p.m.         August 11, 2020 1:30 p.m.
 7
      Motions
 8
      Final Pre-Trial             August 28, 2020 10:00 a.m.      September 25, 2020 10:00 a.m.
 9
      Conference
10
      Trial                       October 5, 2020 9:00 a.m.       November 2, 2020 9:00 a.m.
11

12            WHEREAS, the Parties agree that the extensions of the discovery cut-off deadline set
13   forth herein (from June 5, 2020 to July 2, 2020) shall be subject to the following conditions:
14                     1.    Any depositions of individuals residing out of state shall be taken
15   remotely via video.
16                     2.    To the extent that due to: (i) the Shelter in Place Orders (or other similar
17   COVID related government regulation), (ii) an individual’s COVID related health concerns,
18   and/or (iii) a COVID related policy by an individual’s employer that would prohibit that
19   individual from attending such deposition in person, such that a particular deposition cannot be
20   conducted in person prior to the July 2, 2020 discovery cut-off deadline, the Parties agree to
21   conduct such deposition remotely by video in order to accommodate and address such issues and
22   meet that deadline. Notwithstanding the foregoing, the Parties reserve and do not waive any
23   other objections they may have to such depositions that are unrelated to the issue of whether such
24   deposition occurs in person versus remotely by video.
25            WHEREAS, notwithstanding the July 2, 2020 discovery cutoff deadline, if any issues
26   arise at a deposition that necessitate Court intervention, the Parties shall submit such matter to
27   the Court as soon as possible following such depositions but in no event later than seven (7) days
28                                                  -2-
     SMRH:4851-1082-9499.3
     Case 2:19-cv-00696-JAM-EFB Document 22 Filed 05/05/20 Page 4 of 6


 1   of such deposition. Any such discovery motion shall be considered timely as long as it is filed
 2   within that 7 day time frame, set to be heard within 30 days of the date of deposition, and is
 3   otherwise submitted in compliance with Local Rule 251. To the extent possible, and in a manner
 4   that allows each party a fair opportunity to brief the relevant issue, the Parties agree to work to
 5   jointly submit any such request for Court intervention on an ex parte basis to expedite obtaining
 6   a Court ruling.
 7

 8    Dated: May 4, 2020                   BROWN, GEE & WENGER LLP
 9
                                           /s/ Katherine F. Wenger
10
                                           KATHERINE F. WENGER
11                                         DAVID M. MARCHIANO
                                           Attorneys for Plaintiff GROVE WAY INVESTMENTS,
12                                         LLC
     Dated: May 4, 2020                  SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
13
                                         /s/ Erinn M. Contreras
14
                                         ERINN M. CONTRERAS
15                                       DANIEL S. MAROON
16                                       Attorneys for Defendant
                                         CENTENE MANAGEMENT COMPANY, LLC
17

18   PURSUANT TO STIPULATION, AND A SHOWING OF GOOD CAUSE, IT IS SO

19   ORDERED THAT THE DEADLINE/DATES SET FORTH IN ECF NO. 10 AND ECF. NO. 17

20   ARE EXTENDED AS FOLLOWS:

21

22
      Completion of Discovery:                           July 2, 2020
23
      Dispositive Motion Filing Date:                    July 14, 2020
24
      Hearing on Dispositive Motions:                    August 11, 2020 1:30 p.m.
25
      Final Pre-Trial Conference:                        September 25, 2020 11:00 a.m.
26
      Trial:                                             November 2, 2020 9:00 a.m.
27

28                                                    -3-
     SMRH:4851-1082-9499.3
     Case 2:19-cv-00696-JAM-EFB Document 22 Filed 05/05/20 Page 5 of 6


 1   IT IS SO ORDERED (AS MODIFIED BY THE COURT)
 2
     DATED: 5/5/2020                            /s/ John A. Mendez_______
 3
                                                HON. JOHN A. MENDEZ
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                        -4-
     SMRH:4851-1082-9499.3
     Case 2:19-cv-00696-JAM-EFB Document 22 Filed 05/05/20 Page 6 of 6


 1

 2
                                       SIGNATURE ATTESTATION
 3
              I hereby attest that all signatories listed above, on whose behalf this stipulation is
 4
     submitted, concur in the filing’s content and have authorized the filing.
 5

 6
     DATED: May 5, 2020                              BROWN, GEE & WENGER LLP
 7                                                    /s Katherine F. Wenger
 8
                                                     KATHERINE F. WENGER
 9                                                   Attorneys for Grove Way Investments, LLC

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                                      -5-
     SMRH:4851-1082-9499.3
